Title: From John Adams to John Quincy Adams, 18 June 1813
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy June 18th 1813

I cannot forget the loss I have sustained in the death of Dr Rush. Since your departure his correspondence has been a kind of substitute to your conversation. Had I your pen, your tongue or your fingers, I would have pronounced his Eulogium before the Academy, rejoice always in all events be thankful always for all things: is a hand precept for human nature: though in my philosophy and in my religion a perfect duty.
I have resigned the chair both of the Academy of Arts and Sciences and of the society for promoting Agriculture and retired without noise as I desired. I have a million things to say to you; so many indeed that I can say nothing. The war by Sea and land &c &c &c
But the literature attracts my attention and deserves yours. There are Ecclesiastical movements of more importance than the wars. There is a publication, conducted by a relation of yours; Mr Andrew Norton which reveals secrets. I beg of you not to commit yourself, even in letters to your Sons, upon these wrangling questions of Pedants & Monks. Norton is a Diamond of the first water. I wish you knew him. It is impossible, you can have read every thing necessary to qualify yourself to engage at present in these Theological Controversies.
Mr Gallatin and Mr Bayard, are, or will soon be with you. May the meeting be candid and friendly. If you with your Colleagues, or either of your Colleagues with you can make peace, eris or erit mihi  magnus Apollo. But I have little faith.
There is a curious publication at Philadelphia, written by Mr Clark, and printed by Matthew Carey. Sketches of the rise and progress of the American Navy, from 1775, to this time. If I am not mistaken this work will make sensations and reflections. It is now certain we must have a line of Battle Ships, either on the ocean or the Lakes.
I am lost in an Ocean of Ideas, and must conclude by presenting my love and my blessing to you and your whole family, and my compliments to your Colleagues.
Sir John C Sherbrookes, magnanimity, has been recorded by your Mother.

John Adams.